Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered July 8, 1988, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a predicate felony offender, to an indeterminate term of from 10 to 20 years’ imprisonment, unanimously affirmed.
This conviction arises out of a "buy-and-bust” operation, in which the defendant and an accomplice sold two vials of crack to an undercover police officer for $20 in prerecorded buy money. The officer transmitted a description to a backup team, which detained the suspects immediately. The officer then passed by in a car and confirmed the identity of the two alleged suspects. A short time later, in the precinct, the undercover officer again confirmed the identifications. During a search incident to the arrests, the prerecorded buy money was recovered from both suspects. The court did not act improperly in summarily denying defendant’s motion to suppress identification testimony by the undercover officer. The trained and experienced officer had closely observed the suspects during the sale, and the street showup as well as the subsequent precinct confirmatory identification were reasonably contemporaneous to the sale and arrest and ensured that innocent parties had not been detained. Such confirmatory *397identifications "constitute the ordinary and proper completion of an integral police procedure.” (People v Wharton, 74 NY2d 921, 922-923; see, People v Stanton, 108 AD2d 688.)
Defendant’s purported bolstering claim elicited no such challenge at trial, and thus, defendant has failed to preserve the claim as a matter of law (CPL 470.05 [2]; People v Gonzalez, 55 NY2d 720). Were we to reach the issue in the interest of justice, we would find it lacking in merit.
We have examined defendant’s remaining contentions and find them to be without merit. Concur—Kupferman, J. P., Sullivan, Rosenberger, Asch and Smith, JJ.